BEYOND COMMERCE, INC.
 
2008 EQUITY INCENTIVE PLAN
 
1.
PURPOSES OF THE PLAN

 
The purposes of the 2008 Equity Incentive Plan (the “Plan”) of Beyond Commerce,
Inc., a Nevada corporation (the “Company”), are to:
 
1.1 Encourage selected employees, directors, consultants and advisers to improve
operations and increase the profitability of the Company;
 
1.2 Encourage selected employees, directors, consultants and advisers to accept
or continue employment or association with the Company or its Affiliates; and
 
1.3 Increase the interest of selected employees, directors, consultants and
advisers in the Company’s welfare through participation in the growth in value
of the common stock of the Company (the “Common Stock”).  All references herein
to stock or shares, unless otherwise specified, shall mean the Common Stock.
 
2.
TYPES OF AWARDS; ELIGIBLE PERSONS

 
2.1 The Administrator (as defined below) may, from time to time, take the
following action, separately or in combination, under the Plan: (i) grant
“incentive stock options” (“ISOs”) intended to satisfy the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”); (ii) grant “non-qualified options” (“NQOs,”
and together with ISOs, “Options”); (iii) sell shares of Common Stock
(“Restricted Stock”) and (iv) grant stock appreciation rights (any such right
would permit the holder to receive the excess of the fair market value of Common
Stock on the exercise date over its fair market value (or a greater base value)
on the grant date (“SARs”)), either in tandem with Options or as separate and
independent grants.  Any such awards may be made to employees, including
employees who are officers or directors, and to individuals described in Section
1 of the Plan who the Administrator believes have made or will make a
contribution to the Company or any Affiliate (as defined below); provided,
however, that only a person who is an employee of the Company or any Affiliate
at the date of the grant of an Option is eligible to receive ISOs under the
Plan.
 
2.2 For purposes of the Plan: (i) the term “Affiliate” means a parent or
subsidiary corporation as defined in the applicable provisions (currently
Sections 424(e) and (f), respectively) of the Code; (ii) the term “employee”
includes an officer or director who is an employee of the Company; (iii) the
term “consultant” includes persons employed by, or otherwise affiliated with, a
consultant; and (iv) the term “adviser” includes persons employed by, or
otherwise affiliated with, an adviser.
 
2.3 Except as otherwise expressly set forth in the Plan, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation,
hypothecation, or charge, and any such attempted action shall be void.  No right
or benefit under the Plan shall in any manner be liable for or subject to debts,
contracts, liabilities, or torts of any optionee or any other person except as
otherwise may be expressly required by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
STOCK SUBJECT TO THE PLAN; MAXIMUM NUMBER OF GRANTS

 
3.1 Subject to the provisions of Section 3.2, the total number of shares of
Common Stock that may be issued as Restricted Stock or on the exercise of
Options or SARs under the Plan shall not exceed 3,000,000 shares.  The shares
subject to an Option or SAR granted under the Plan that expire, terminate or are
cancelled unexercised shall become available again for grants under the
Plan.  If shares of Restricted Stock awarded under the Plan are forfeited to the
Company or repurchased by the Company, the number of shares forfeited or
repurchased shall again be available under the Plan.  Where the exercise price
of an Option is paid by means of the optionee’s surrender of previously owned
shares of Common Stock or the Company’s withholding of shares otherwise issuable
upon exercise of the Option as may be permitted in the Plan, only the net number
of shares issued and which remain outstanding in connection with such exercise
shall be deemed “issued” and no longer available for issuance under the
Plan.  No eligible person shall be granted Options or other awards during any
twelve-month period covering more than 300,000 shares.
 
3.2 If the Common Stock is changed by reason of a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification, then
the number and class of shares of stock subject to the Plan that may be issued
under the Plan shall be proportionately adjusted (provided that any fractional
share resulting from such adjustment shall be disregarded).
 
4.
ADMINISTRATION

 
4.1 The Plan shall be administered by the Board of Directors of the Company (the
“Board”) or by a committee (the “Committee”) to which the Board has delegated
administration of the Plan (or of part thereof) (in either case, the
“Administrator”).  The Board shall appoint and remove members of the Committee
in its discretion in accordance with applicable laws.  At the Board’s
discretion, the Committee may be comprised solely of “non-employee directors”
within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or “outside directors” within the meaning of
Section 162(m) of the Code.  The Administrator may delegate non-discretionary
administrative duties to such employees of the Company as the Administrator
deems proper and the Board, in its absolute discretion, may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan.
 
4.2 Subject to the other provisions of the Plan, the Administrator shall have
the authority, in its discretion: (i) to grant Options and SARs and grant or
sell Restricted Stock; (ii) to determine the fair market value of the shares of
Common Stock subject to Options or other awards; (iii) to determine the exercise
price of Options granted, which shall be no less than the fair market value of
the Common Stock on the date of grant, the economic terms of SARs granted, which
shall provide for a benefit of the appreciation on Common Stock over not less
than the value of the Common Stock on the date of grant, or the offering price
of Restricted Stock; (iv) to determine the persons to whom, and the time or
times at which, Options or SARs shall be granted or Restricted Stock granted or
sold, and the number of shares subject to each Option or SAR or the number of
shares of Restricted Stock granted or sold; (v) to construe and interpret the
terms and provisions of the Plan, of any applicable agreement and all Options
and SARs granted under the Plan, and of any Restricted Stock award under the
Plan; (vi) to prescribe, amend, and rescind rules and regulations relating to
the Plan; (vii) to determine the terms and provisions of each Option and SAR
granted and award of Restricted Stock (which need not be identical), including
but not limited to, the time or times at which Options and SARs shall be
exercisable or the time at which the restrictions on Restricted Stock shall
lapse; (viii) with the consent of the Grantee, to rescind any award or exercise
of an Option or SAR; (ix) to modify or amend the terms of any Option, SAR or
Restricted Stock (with the consent of the Grantee or holder of the Restricted
Stock if the modification or amendment is adverse to the Grantee or holder); (x)
to reduce the purchase price of Restricted Stock or exercise price of any Option
or base price of any SAR; (xi) to accelerate or defer (with the consent of the
Grantee) the exercise date of any Option or SAR or the date on which the
restrictions on Restricted Stock lapse; (xii) to issue shares of Restricted
Stock to an optionee in connection with the accelerated exercise of an Option by
such optionee; (xiii) to authorize any person to execute on behalf of the
Company any instrument evidencing the grant of an Option, SAR or award of
Restricted Stock; (xiv) to determine the duration and purposes of leaves of
absence which may be granted to participants without constituting a termination
of their employment for the purposes of the Plan; and (xv) to make all other
determinations deemed necessary or advisable for the administration of the Plan,
any applicable agreement, Option, SAR or award of Restricted Stock.
 
 
2

--------------------------------------------------------------------------------

 
4.3 All questions of interpretation, implementation, and application of the Plan
or any agreement or Option, SAR or award of Restricted Stock shall be determined
by the Administrator, which determination shall be final and binding on all
persons.
 
5.
GRANTING OF OPTIONS AND SARS; AGREEMENTS

 
5.1 No Options or SARs shall be granted under the Plan after 10 years from the
date of adoption of the Plan by the Board.
 
5.2 Each Option and SAR shall be evidenced by a written agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom such grant is made (“Grantee,” which term shall include the permitted
successors and assigns of the Grantee with respect to the Option or SAR).  In
the event of a conflict between the terms or conditions of an agreement and the
terms and conditions of the Plan, the terms and conditions of the Plan shall
govern.
 
5.3 Each Option agreement shall specify whether the Option it evidences is an
NQO or an ISO, provided, however, all Options granted under the Plan to
non-employee directors, consultants and advisers of the Company are intended to
be NQOs.
 
5.4 Subject to Section 6.3.3 with respect to ISOs, the Administrator may approve
the grant of Options or SARs under the Plan to persons who are expected to
become employees, directors, consultants or advisers of the Company, but are not
employees, directors, consultants or advisers at the date of approval.
 
5.5 For purposes of the Plan, the term “employment” shall be deemed to include
service as an employee, director, consultant or adviser.
 
 
3

--------------------------------------------------------------------------------

 
 
6.
TERMS AND CONDITIONS OF OPTIONS AND SARS

 
Each Option and SAR granted under the Plan shall be subject to the terms and
conditions set forth in Section 6.1.  NQOs and SARs shall also be subject to the
terms and conditions set forth in Section 6.2, but not those set forth in
Section 6.3.  ISOs shall also be subject to the terms and conditions set forth
in Section 6.3, but not those set forth in Section 6.2.  SARs shall be subject
to the terms and conditions of Section 6.4.
 
6.1 Terms and Conditions to Which All Options and SARs Are Subject.  All Options
and SARs granted under the Plan shall be subject to the following terms and
conditions:
 
6.1.1 Changes in Capital Structure.  Subject to Section 6.1.2, if the Common
Stock is changed by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification, then the number and
class of shares of stock subject to each Option and SAR outstanding under the
Plan, and the exercise price of each outstanding Option and the base value of
SAR, shall be automatically and proportionately adjusted; provided, that the
Company shall not be required to issue fractional shares as a result of any such
adjustments.  Such adjustment, however, in any outstanding Option or SAR shall
be made without change in the total price applicable to the unexercised portion
of the Option or SAR but with a corresponding adjustment in the price for each
share covered by the unexercised portion of the Option or SAR.  Any
determination by the Administrator in connection with these adjustments shall be
final, binding, and conclusive.  If an adjustment under this Section 6.1.1 would
result in a fractional share interest under an option or any installment, the
Administrator’s decision as to inclusion or exclusion of that fractional share
interest shall be final, but no fractional shares of stock shall be issued under
the Plan on account of any such adjustment.
 
6.1.2 Corporate Transactions.  Except as otherwise provided in the applicable
agreement, in the event of a Corporate Transaction (as defined below), all
Options and SARs shall terminate upon consummation of the Corporate Transaction
unless the Administrator determines that they shall survive.  If the
Administrator determines that outstanding Options and SARs shall survive, and if
the Company shall not be the surviving entity in the Corporate Transaction, the
Administrator shall provide that the outstanding Options and SARs shall be
assumed or an equivalent Option or SAR substituted by an applicable successor
entity or any Affiliate of the successor entity.  If outstanding Options and
SARs are to terminate upon consummation of the Corporate Transaction, any
Options or SARS outstanding immediately prior to the consummation of the
Corporate Transaction shall be deemed fully vested and exercisable immediately
prior to the consummation of the Corporate Transaction (provided that the Option
or SAR has not expired by its terms and that the Grantee takes all steps
necessary to exercise the Option or SAR prior to the Corporate Transaction as
required by the agreement evidencing the Option or SAR).  The Administrator
shall notify each Grantee of an outstanding Option or SAR of a proposed
Corporate Transaction at least 30 days prior thereto or as soon as may be
practicable, and the exercise of any Option or SAR by a Grantee thereafter shall
be contingent upon consummation of the Corporate Transaction unless the Grantee
expressly elects otherwise with respect to vested shares.  A “Corporate
Transaction” means (i) a liquidation or dissolution of the Company; (ii) a
merger or consolidation of the Company with or into another corporation or
entity (other than a merger with a wholly-owned subsidiary); or (iii) a sale of
all or substantially all of the assets of the Company in a single transaction or
a series of related transactions.
 
 
4

--------------------------------------------------------------------------------

 
6.1.3 Time of Option or SAR Exercise.  Subject to Section 6.3.4, an Option or
SAR granted under the Plan shall be exercisable (a) immediately as of the
effective date of the applicable agreement or (b) in accordance with a schedule
or performance criteria as may be set by the Administrator and specified in the
applicable agreement.  However, in no case may an Option or SAR be exercisable
until the Company and the Grantee execute a written agreement in form and
substance satisfactory to the Company.
 
6.1.4 Grant Date.  The date of grant of an Option or SAR under the Plan shall be
the date approved or specified by the Administrator and reflected as the
effective date of the applicable agreement.
 
6.1.5 Non-Transferability of Rights.  Except with the express written approval
of the Administrator, which approval the Administrator is authorized to give
only with respect to NQOs and SARs, no Option or SAR granted under the Plan
shall be assignable or otherwise transferable by the Grantee except by will or
by the laws of descent and distribution.  During the life of the Grantee, an
Option or SAR shall be exercisable only by the Grantee or permitted transferee.
 
6.1.6 Payment.  Except as provided below, payment in full, in cash, shall be
made for all Common Stock purchased at the time written notice of exercise of an
Option is given to the Company and the proceeds of any payment shall be
considered general funds of the Company.  The Administrator in its discretion
may include in any Option agreement, or separately approve in connection with
the exercise of any Option, any one or more of the following additional methods
of payment (provided such payment does not violate applicable law or regulations
or the rules of any securities exchange on which the Company’s securities may be
listed):
 
(a) Subject to the Sarbanes-Oxley Act of 2002, acceptance of the Grantee’s full
recourse promissory note for all or part of the Option price, payable on such
terms and bearing such interest rate as determined by the Administrator (but in
no event less than the minimum interest rate specified under the Code at which
no additional interest or original issue discount would be imputed), which
promissory note may be either secured or unsecured in such manner as the
Administrator shall approve (including, without limitation, by a security
interest in the shares of the Company);
 
(b) Delivery by the optionee of shares of Common Stock already owned by the
optionee for all or part of the Option price, provided the fair market value
(determined as set forth in Section 6.1.9) of such shares of Common Stock is
equal on the date of exercise to the Option price, or such portion thereof as
the optionee is authorized to pay by delivery of such stock;
 
 
5

--------------------------------------------------------------------------------

 
(c) Through the surrender of shares of Common Stock then issuable upon exercise
of the Option, provided the fair market value (determined as set forth in
Section 6.1.9) of such shares of Common Stock is equal on the date of exercise
to the Option price, or such portion thereof as the optionee is authorized to
pay by surrender of such stock; and
 
(d) By means of so-called “cashless” or “net” exercises through a securities
broker.
 
6.1.7 Termination of Employment.  Unless otherwise provided in the applicable
agreement, if for any reason a Grantee ceases to be employed by the Company or
any of its Affiliates, Options held by the Grantee at the date of termination of
employment (to the extent then exercisable) may be exercised in whole or in part
at any time (but in no event after the Expiration Date) within one year of the
date of termination in the case of termination by reason of death or disability;
at the commencement of business on the date of a termination for “cause” (as
defined in the applicable agreement or in any agreement with the Company
pertaining to employment); and, in all other cases, within 90 days of the date
of termination.  For purposes of this Section 6.1.7, a Grantee’s employment
shall not be deemed to terminate by reason of the Grantee’s transfer from the
Company to an Affiliate, or vice versa, or sick leave, military leave or other
leave of absence approved by the Administrator, if the period of any such leave
does not exceed 90 days or, if longer, if the Grantee’s right to reemployment by
the Company or any Affiliate is guaranteed either contractually or by statute
 
6.1.8 Withholding and Employment Taxes.  At the time of exercise and as a
condition thereto, or at such other time as the amount of such obligation
becomes determinable, the Grantee of an Option or SAR shall remit to the Company
in cash all applicable federal and state withholding and employment taxes.  Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the holder’s (a) delivery of a promissory note in the required
amount on such terms as the Administrator deems appropriate, (b) tendering to
the Company previously owned shares of Common Stock or other securities of the
Company with a fair market value equal to the required amount, or (c) agreeing
to have shares of Common Stock (with a fair market value equal to the required
amount), which are acquired upon exercise of the Option or SAR, withheld by the
Company.
 
6.1.9 Other Provisions.  Each Option and SAR granted under the Plan may contain
such other terms, provisions, and conditions not inconsistent with the Plan as
may be determined by the Administrator, and each ISO granted under the Plan
shall include such provisions and conditions as are necessary to qualify the
Option as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
6.1.10 Determination of Fair Market Value.  For purposes of the Plan, the fair
market value of Common Stock or other securities of the Company shall be
determined as follows:
 
(a) If the stock of the Company is listed on a securities exchange or is
regularly quoted by a recognized securities dealer, and selling prices are
reported, its fair market value shall be the closing price of such stock on the
date the value is to be determined, but if selling prices are not reported, its
fair market value shall be the mean between the high bid and low asked prices
for such stock on the date the value is to be determined (or if there are no
quoted prices for the date of grant, then for the last preceding business day on
which there were quoted prices).
 
 
6

--------------------------------------------------------------------------------

 
(b) In the absence of an established market for the stock, the fair market value
thereof shall be determined in good faith by the Administrator, with reference
to the Company’s net worth, prospective earning power, dividend-paying capacity,
and other relevant factors, including the goodwill of the Company, the economic
outlook in the Company’s industry, the Company’s position in the industry, the
Company’s management, and the values of stock of other corporations in the same
or a similar line of business.
 
6.1.11 Option and SAR Term.  No Option or SAR shall be exercisable more than 10
years after the date of grant, or such lesser period of time as is set forth in
the applicable agreement (the end of the maximum exercise period stated in the
agreement is referred to in the Plan as the “Expiration Date”).
 
6.2 Terms and Conditions to Which Only NQOs and SARs Are Subject.  Options
granted under the Plan which are designated as NQOs and SARs shall be subject to
the following terms and conditions:
 
6.2.1 Exercise Price.  The exercise price of an NQO and the base value of an SAR
shall be the amount determined by the Administrator as specified in the option
or SAR agreement, but shall not be less than the fair market value of the Common
Stock on the date of grant (determined under Section 6.1.10).
 
6.3 Terms and Conditions to Which Only ISOs Are Subject.  Options granted under
the Plan which are designated as ISOs shall be subject to the following terms
and conditions:
 
6.3.1 Exercise Price.  The exercise price of an ISO shall not be less than the
fair market value (determined in accordance with Section 6.1.10) of the stock
covered by the Option at the time the Option is granted.  The exercise price of
an ISO granted to any person who owns, directly or by attribution under the Code
(currently Section 424(d)), stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of any Affiliate (a “10%
Stockholder”) shall in no event be less than 110% of the fair market value
(determined in accordance with Section 6.1.10) of the stock covered by the
Option at the time the Option is granted.
 
6.3.2 Disqualifying Dispositions.  If stock acquired by exercise of an ISO
granted pursuant to the Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two years
from the date of grant of the Option or within one year after the issuance of
such stock on exercise of the Option), the holder of the stock immediately
before the disposition shall promptly notify the Company in writing of the date
and terms of the disposition and shall provide such other information regarding
the Option as the Company may reasonably require.
 
 
7

--------------------------------------------------------------------------------

 
6.3.3 Grant Date.  If an ISO is granted in anticipation of employment as
provided in Section 5.4, the Option shall be deemed granted, without further
approval, on the date the Grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of the
Plan for Options granted on that date.
 
6.3.4 Term.  Notwithstanding Section 6.1.11, no ISO granted to any 10%
Stockholder shall be exercisable more than five years after the date of grant.
 
6.4 Terms and Conditions Applicable Solely to SARs.  In addition to the other
terms and conditions applicable to SARs in this Section 6, the holder shall be
entitled to receive on exercise of an SAR only Common Stock at a fair market
value equal to the benefit to be received by the exercise.
 
6.5 Manner of Exercise.  A Grantee wishing to exercise an Option or SAR shall
give written notice to the Company at its principal executive office, to the
attention of the officer of the Company designated by the Administrator,
accompanied by payment of the exercise price and/or withholding taxes as
provided in Sections 6.1.6 and 6.1.8.  The date the Company receives written
notice of an exercise hereunder accompanied by the applicable payment will be
considered as the date such Option or SAR was exercised.  Promptly after receipt
of written notice of exercise and the applicable payments called for by this
Section 6.5, the Company shall, without stock issue or transfer taxes to the
holder or other person entitled to exercise the Option or SAR, deliver to the
holder or such other person a certificate or certificates for the requisite
number of shares of Common Stock.  A holder or permitted transferee of an Option
or SAR shall not have any privileges as a stockholder with respect to any shares
of Common Stock to be issued until the date of issuance (as evidenced by the
appropriate entry on the books of the Company or a duly authorized transfer
agent) of such shares.
 
7.
RESTRICTED STOCK

 
7.1 Sale of Restricted Stock.
 
7.1.1 No awards of Restricted Stock shall be made under the Plan after 10 years
from the date of adoption of the Plan by the Board.
 
7.1.2 The Administrator may issue Restricted Stock under the Plan for such
consideration (including services, and, subject to the Sarbanes-Oxley Act of
2002, recourse promissory notes) and such other terms, conditions and
restrictions as determined by the Administrator; provided that the sales price
may not be less than the fair market value of the stock (as determined under
Section 6.1.10).  The restrictions may include restrictions concerning
transferability, repurchase by the Company and forfeiture of the shares issued,
together with such other restrictions as may be determined by the
Administrator.  If shares are subject to forfeiture or repurchase by the
Company, all dividends or other distributions paid by the Company with respect
to the shares may be retained by the Company until the shares are no longer
subject to forfeiture or repurchase, at which time all accumulated amounts shall
be paid to the recipient.
 
7.1.3 All Common Stock issued pursuant to this Section 7.1 shall be subject to a
purchase agreement, which shall be executed by the Company and the prospective
recipient of the Common Stock prior to the delivery of certificates representing
such stock to the recipient.  The purchase agreement may contain any terms,
conditions, restrictions, representations and warranties required by the
Administrator.  The certificates representing the shares shall bear any legends
required by the Administrator.
 
 
8

--------------------------------------------------------------------------------

 
7.1.4 The Administrator may require any purchaser or grantee of Restricted Stock
to pay to the Company in cash upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements.  If the
purchaser fails to pay the amount demanded, the Administrator may withhold that
amount from other amounts payable by the Company to the purchaser, including
salary, subject to applicable law.  With the consent of the Administrator in its
sole discretion, a purchaser may deliver Common Stock to the Company to satisfy
this withholding obligation.
 
7.2 Corporate Transactions.  In the event of a Corporate Transaction, as defined
in Section 6.1.2 hereof, the Administrator, in its sole discretion, may remove
any restrictions as to any Restricted Stock or it may provide that all
outstanding Restricted Stock participate in the Corporate Transaction with an
equivalent stock substituted by an applicable successor corporation subject to
the restrictions.
 
8.
EMPLOYMENT OR CONSULTING RELATIONSHIP

 
Nothing in the Plan, any Option or SAR granted under the Plan, or any Restricted
Stock sold under the Plan, shall interfere with or limit in any way the right of
the Company or of any of its Affiliates to terminate the employment of any
Grantee or holder of Restricted Stock or an SAR at any time, nor confer upon any
Grantee or holder of Restricted Stock or an SAR any right to continue in the
employ of, or consult with, or advise, the Company or any of its Affiliates.
 
9.
CONDITIONS UPON ISSUANCE OF SHARES

 
9.1 Securities Laws.  Notwithstanding the provisions of any Option, SAR or offer
of Restricted Stock, the Company shall have no obligation to issue shares under
the Plan unless such issuance shall be registered or qualified under applicable
securities laws, including, without limitation, the Securities Act or exempt
from such registration or qualification.  The Company shall have no obligation
to register or qualify such issuance under the Securities Act or other
securities laws.
 
9.2 Non-Compete Agreement.  As a further condition to the receipt of Common
Stock pursuant to the exercise of an Option or SAR or the receipt of Restricted
Stock, the Grantee or recipient of Restricted Stock may be required not to
render services for any organization, or engage directly or indirectly in any
business, competitive with the Company at any time during which (i) an Option or
SAR is outstanding to such Grantee and for six months after any exercise of an
Option or SAR or the receipt of Common Stock pursuant to the exercise of an
Option or SAR and (ii) Restricted Stock is owned by such recipient and for six
months after the restrictions on such Restricted Stock lapse.  Failure to comply
with this condition shall cause such Option or SAR and the exercise or issuance
of shares thereunder and/or the award of Restricted Stock to be rescinded and
the benefit of such exercise, issuance or award to be repaid to the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
10.
NON-EXCLUSIVITY OF THE PLAN

 
The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.
 
11.
MARKET STAND-OFF

 
Each Grantee and recipient of Restricted Stock, if so requested by the Company
or any representative of the underwriters in connection with any registration of
the offering of any securities of the Company under the Securities Act, shall
not sell or otherwise transfer any shares of Common Stock acquired upon exercise
of Options, SARs or receipt of Restricted Stock during the 180-day period
following the effective date of a registration statement of the Company filed
under the Securities Act; provided, however, that such restriction shall apply
only to a registration statement of the Company which includes securities to be
sold on behalf of the Company to the public in an underwritten public offering
under the Securities Act.
 
12.
AMENDMENTS TO PLAN

 
The Board may at any time amend, alter, suspend or discontinue the
Plan.  Without the consent of a Grantee or holder of Restricted Stock, no
amendment may adversely affect such person’s outstanding Option(s), SAR(s) or
the terms applicable to Restricted Stock except to conform the Plan and ISOs
granted under the Plan to the requirements of federal or other tax laws relating
to ISOs.  No amendment to the Plan shall require stockholder approval unless (a)
stockholder approval is required to preserve incentive stock option treatment
for federal income tax purposes; (b) the Board otherwise concludes that
stockholder approval is advisable; or (c) such approval is required under the
rules of any securities exchange on which securities of the Company are
registered.
 
13. 
EFFECTIVE DATE OF PLAN; TERMINATION

 
The Plan became effective on September __, 2008, the date of adoption by the
Board; provided, however, that no shares of Common Stock shall be issued, and no
Option or SAR shall be exercisable, unless and until the Plan is approved by the
holders of a majority of the stockholders of the Company entitled to vote within
12 months after adoption by the Board.  If any Options or SARs are so granted
and stockholder approval shall not have been obtained within 12 months of the
date of adoption of the Plan by the Board, such Options and SARs shall terminate
retroactively as of the date they were granted.  The Plan (but not Options and
SARs previously granted under the Plan) shall terminate (a) September __, 2018
or (b) the date the Board adopts a resolution discontinuing the grant of awards
under the Plan.  Termination of the Plan shall not affect any outstanding
Options or SARs or the terms applicable to previously awarded Restricted Stock,
which shall continue to be governed by the Plan.
 
 
10

--------------------------------------------------------------------------------

 

